United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    _____________

                                    No. 97-1587SD
                                    _____________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the District
      v.                                  * of South Dakota.
                                          *
Eugene P. Kent,                           *      [UNPUBLISHED]
                                          *
                    Appellant.            *
                                    _____________

                             Submitted: October 20, 1997
                                 Filed: October 30, 1997
                                  _____________

Before FAGG, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                          _____________

PER CURIAM.

        Eugene P. Kent appeals his conviction for mail fraud and the sentence imposed
by the district court. Kent raises several contentions related to the sufficiency of the
evidence to support the jury's verdict, the district court's denial of Kent's motion for
new trial, and the district court's loss calculations and refusal to depart downward under
the sentencing guidelines. Because the appeal involves a straightforward application
of settled principles of law, a discussion of the issues will serve no useful purpose. We
thus affirm Kent's conviction and sentence without an extended opinion. See 8th Cir.
R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-